Title: To James Madison from James Anderson, 6 November 1802
From: Anderson, James
To: Madison, James


					
						Sir
						Paris 6 November 1802.
					
					I have had the honor to receive Your esteemed favour of the 16 June last, which contains the standing instructions to Consuls & vice–Consuls of the United States, a circular to the said Agents, another to Collectors of the Customs, with the form of a bill of health, and also my Commission, as Vice–Commercial Agent for the port of Cette, in the Mediterranean.
					Permit me Sir, to return You my sincere thanks for the confidence placed in me, through Your recommendation, by the President of the United States, and to assure You Sir, that I will strenuously endeavour to merit the same.
					Agreeable to Your orders, I herewith transmit to You Sir, my bond, for the faithful discharge of the duties of my Office, guaranteed with the signatures of my particular friends Mr. Skipwith & Mr. Holker.
					I mean to leave this City for Cette as soon as possible, where I shall surely comply with the other instructions which You have been pleased to communicate to Me.  With the greatest respect I have the honor to be Sir Your most obedient Servant
					
						James Anderson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
